ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on September 30, 1969 (226 So.2d 871) granting in part and denying in part, certiorari review of the order of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed May 6, 1970 (236 So.2d 108) and mandate dated May 22, 1970, quashed in part and affirmed in part this court’s judgment and remanded the cause for further proceedings;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on October 24, 1969 is withdrawn, the opinion and judgment of this court filed in this cause on September 30, 1969, insofar as it is in conflict with or fails to conform to the views expressed in the opinion and judgment of the Supreme Court of Florida filed May 6, 1970, aforesaid, is withdrawn and vacated, and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The opinion and judgment of this court, except as withdrawn and vacated as aforesaid, is adhered to; and the petition for certiorari to review the trial court’s order on objections is granted in part and denied in part. Costs allowed shall be taxed in the Circuit Court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).